Reargument granted and on reargument the original determination of June 3, 1952 {ante, p. 348), adhered to. Orders reversed, with one bill of $20 costs and disbursements to the appellants, and the motions for summary judgment granted, and judgment is directed to be entered herein in favor of the defendants dismissing the complaint, with costs. Opinion by Van Voorhis, J. Cohn and Heffernan, JJ., dissent and vote to affirm; dissenting opinion by Cohn, J. Settle order on notice. Present■ — ■ Peek, P. J., Cohn, Callahan, Van Voorhis and Heffernan, JJ.